department of the treasury internal_revenue_service washington d c date number release date cc psi tl-n-5722-99 uilc internal_revenue_service national_office field_service_advice memorandum for jeffrey p ehrlich district_counsel delaware - maryland cc ser dem bal from paul f kugler associate chief_counsel passthroughs and special industries cc psi subject depreciation of raised floor installed in an office building tl-n-5722-99 this field_service_advice responds to your memorandum dated date requesting reconsideration of fsa dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose tl-n-5722-99 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer tax_year amount-1 issues fsa addressed the following issues whether a raised floor installed during the initial construction of an office building to facilitate the installation of computer systems is personal_property under sec_168 of the internal_revenue_code or a structural_component of a building if the raised floor is personal_property under sec_168 what is the appropriate recovery_period should revrul_74_391 1974_2_cb_9 be reconsidered in light of changes in the business environment since its issuance conclusions issue based on the facts submitted we believe an argument can be made that the raised floor in this case is distinguishable from the raised floor discussed in revrul_74_391 and should be treated for depreciation purposes as a structural_component of a building because we reach this conclusion we do not address further issue sec_2 and facts taxpayer is in the business of providing various computer-related services to banks during tax_year taxpayer constructed and placed_in_service an amount-1 square foot data center which consists of a three story building two floors are devoted to offices and computer equipment and one floor is a parking garage the first floor of the building was constructed with a 2-foot raised floor to facilitate the installation of wiring plumbing and ventilation for computers and other equipment the raised floor includes removable panels that provide access to the space between the raised floor and the sub-floor there is no finished floor below the raised floor the raised floor is installed in percent of the first floor of the building and encompasses a computer room printer room storage rooms mail room conference rooms offices customer service areas mechanical and electrical tl-n-5722-99 rooms and telecommunications rooms the only areas without the raised floor are the main lobby restrooms stairwells and the corridors connecting the stairwells to emergency exits the interior spaces of the building are designed around the raised floor doors and ceilings are full height from the top of the raised floor walls reach from the top of the raised floor to the ceiling removal of the raised floor while possible would necessitate a major renovation of the interior of the building including the repositioning of all interior doors and frames and the lowering of all electrical outlets light switches and thermostat controls all wiring ducts piping fire alarm and other equipment under the raised floor would have to be removed taxpayer identified the raised floor as personal_property under sec_1245 taxpayer engaged an outside firm to conduct a cost_segregation_study in support of its position regarding the raised floor taxpayer claims the raised floor is 5-year_property for purposes of sec_168 law and analysis sec_167 provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention the issue presented by the present case concerns the applicable_recovery_period for the raised floor for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used tl-n-5722-99 property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer’s activities revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category and an activity see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in the asset category the recovery_period of nonresidential_real_property is established by statute nonresidential_real_property has a recovery_period of years or years if the property was placed_in_service before date for purposes of sec_168 and sec_40 years for purposes of sec_168 sec_168 and sec_168 sec_168 defines nonresidential_real_property as sec_1250 property which is not residential_rental_property or property with a class_life of less than years sec_168 provides that sec_1250 property has the same meaning as given by sec_1250 sec_1250 provides that sec_1250 property is any real_property other than sec_1245 property which is or has been of a character subject_to the allowance for depreciation provided in sec_167 sec_1245 provides that sec_1245 property is any property of a character subject_to the allowance for depreciation under sec_167 and is either a personal_property b other tangible_property not including a building or its structural_components used in connection with a qualified_activity or a research or storage_facility used in connection with a qualified_activity c a single purpose agriculture or horticultural structure d a storage_facility used in connection with the distribution of petroleum pursuant to sec_1_1245-3 the terms buildings and structural_components have the meanings assigned to those terms in sec_1_48-1 sec_1_48-1 defines a building as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores such term includes any such structure constructed by or for a lessee even if such structure must be removed or ownership of such structure reverts to the lessor at the termination of the lease tl-n-5722-99 sec_1_48-1 provides that the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building sec_1_48-1 provides that buildings and other inherently permanent structures including items which are structural_components of such buildings or structures are not tangible_personal_property tangible_personal_property may qualify as sec_38 property revrul_74_391 1974_2_cb_9 considered a raised floor built over an existing floor to permit wiring air-conditioning ducts and other services for computer equipment to be installed the ruling concluded that the raised false floor built on the existing floor was a necessary part of the installation and operation of the computer equipment an accessory of such equipment and not a structural_component of the building therefore the ruling concluded that the raised floor qualified as sec_38 property the ruling differentiated wood block flooring attached to the existing floor with mastic holding that the wood block flooring was a permanent covering of the concrete floor and did not qualify as sec_38 property for investment_credit purposes revrul_74_391 also considered two categories of catwalks erected in the building some catwalks were erected to provide access for the inspection operation and maintenance of specific machinery and equipment other catwalks were erected to provide access to various sections and levels of the building the ruling concludes that catwalks in the first category are essentially parts of specific items of equipment and qualify as sec_38 property while catwalks in the second category serve the function of building stairways and hallways and therefore are structural_components of the building that do not qualify as sec_38 property metro national corp v commissioner 52_tcm_1440 considered whether various items in the taxpayer’s buildings were sec_38 property the court found that the structural_components listed in sec_1_48-1 share the common characteristic of reasonable permanency the court stated that ordinarily a building is designed and constructed with the expectation that the components listed in the regulation will remain in place indefinitely and that such components are usually integrated with the building during the construction phase in determining whether tl-n-5722-99 a particular item was a structural_component the court looked to whether the item was incorporated in the original plan design and construction of the building 109_tc_21 hca considered whether various items in the taxpayer’s buildings were structural_components of buildings or sec_1245 property for depreciation purposes in making this determination the court employed the factors set forth in 65_tc_664 to ascertain whether the items were inherently permanent and accordingly structural_components these factors are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will be moved how substantial a job is removal of the property and how time consuming is it is it readily removable how much damage will the property sustain upon its removal what is the manner of affixation to the land the court in hca also stated that an item constitutes a structural_component of a building if the item relates to the operation and maintenance of the building t c pincite l l bean inc v commissioner 73_tcm_2560 considered whether a storage_facility known as the mezzanine system located within the taxpayer’s shipping building was sec_38 property the mezzanine system part of the original construction plan when the shipping building was designed did not support the ceiling or walls of the shipping building but it did support the mezzanine floor thereby reducing construction costs and increasing storage space various other elements were connected to or suspended from the underside of the mezzanine system including cable electricity and communications lighting fixtures and sprinkler piping the mezzanine floor was the first stop for freight elevators located in the center of the building the court found that the building was planned and designed with the integration of the mezzanine system in mind and concluded that the substantial time and effort involved in both the construction and potential removal of the system as well as the degree of its integration with the building reflected the permanent nature of the system the court also concluded that these tl-n-5722-99 factors indicated that the mezzanine system was related to the operation and maintenance of the shipping building the criterion used by the tax_court in hca in l l bean the court also considered whether a facility of the taxpayer’s could be considered an improvement to land because it was movable the court stated that proper application of the whiteco factors rests on the premise that movability itself is not the key determinant of lack of permanence and the mere fact that the taxpayer's facility could theoretically be moved did not establish that it was not inherently permanent see also hca t c pincite in finding that the taxpayer's facility was inherently permanent the court noted that the facility was specifically designed for the site as an addition to taxpayer's distribution center and that the time and effort involved to move the facility would be substantial in the present case taxpayer contends that the raised floor is properly classified as tangible_personal_property and should be depreciated using a 5-year recovery_period the examining agent believes the raised floor is a structural_component of the building and should be classified as nonresidential_real_property for depreciation purposes fsa concluded that based on the current factual development of the case taxpayer's raised floor like the raised floor in revrul_74_391 was not a structural_component of a building as discussed below after review of all the material submitted we believe an argument can be made that the raised floor in this case is distinguishable from the raised floor in revrul_74_391 and should be treated for depreciation purposes as a structural_component of a building we believe the facts of the present case are distinguishable from those of revrul_74_391 in the revenue_ruling the raised floor was installed over an existing floor in order to accommodate specific computer equipment located in a limited area the removal of this addition to the building would return the building to its original condition and would not result in extensive renovations or loss of functionality in contrast taxpayer’s raised floor encompasse sec_90 of the first floor and only a portion of this percentage is related to computer usage the floor is found in many different areas including offices and storage rooms taxpayer’s raised floor was incorporated into the original design of the building and integrated with the interior partitions and doors in addition electrical outlets switches and other controls were positioned with the raised floor in mind there is no finished floor under taxpayer’s raised floor and its removal would require a major renovation of the interior of the building because of the integration of the building’s design with the floor further removal of taxpayer’s raised floor would also require removal of wiring plumbing and ventilation components located under the floor unless another raised floor were installed based on the preceding discussion we believe the raised floor in the present case is significantly different from the floor considered in revrul_74_391 we suggest tl-n-5722-99 that taxpayer’s raised floor is more akin to the catwalks discussed in the revenue_ruling that were held to be structural_components of a building because they served the function of building stairways and hallways because of the integrated design of the first floor taxpayer’s raised floor serves the function of a building floor and relates to the operation and maintenance of the building this relationship indicates the raised floor is a structural_component of the building the fact that this particular raised floor was part of the original design and construction of the building is also indicative of structural_component status see hca l l bean and metro taxpayer’s raised floor is analogous to the mezzanine system considered by the court in l l bean like the mezzanine system the raised floor’s degree of integration with the building indicated by the positioning of doors electrical outlets switches and other controls and by the subfloor placement of wiring plumbing and ventilation components reflects the permanent nature of the floor we now consider in light of the whiteco factors the movability aspect of taxpayer’s raised floor because inherent permanence is indicative of a structural_component hca while taxpayer’s floor certainly can be moved proper application of the whiteco factors rests on the premise that movability itself is not the key determinant of lack of permanence l l bean hca as discussed in the preceding paragraph taxpayer’s raised floor was part of the original design of the building and the degree of integration with the building suggests permanent installation taxpayer has no plans to remove the floor and there would be no particular reason to do so even if the building’s use changed removal of the floor would require substantial renovations to the building during which time the entire first floor would be unavailable for use accordingly we believe an argument can be made that application of the whiteco factors to the design of taxpayer’s raised floor does not indicate a lack of permanence case development hazards and other considerations tl-n-5722-99 if you have any questions regarding this field_service_advice please call paul f kugler associate chief_counsel passthroughs special industries date
